Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 3-5-21 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,762,214 to Ritchey in view of U.S. Patent No. 8,122,853 to Lind and further in view of U.S. Patent No. 7,971,556 to Wechsler.

Referring to claims 2, 17 and 20, Ritchey as modified by Lind and Wechsler further discloses the texturing comprises ribbing or dotting – see ribbing at 140 in figures 13 and 15 of Lind. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Ritchey as modified by Lind and Wechsler and add the textured collar area of the second opening as disclosed by Lind, so as to yield the predictable result of more effectively removably securing the second body to the first body as desired.
Referring to claims 3 and 15, Ritchey as modified by Lind and Wechsler does not disclose the first body is a molded body. However, it would have been obvious to one of ordinary skill in the art to take the device of Ritchey as modified by Lind and Wechsler and make the first body out of any suitable material and made of any suitable manufacturing process including the claimed molded material and process, so as to yield the predictable result of making the device more durable for repeated use while making the device out of a material that can be easily mass produced.
Referring to claims 4 and 16, Ritchey as modified by Lind and Wechsler further discloses the second body comprises a plush material – see for example the fibers detailed in column 2 lines 47-52 and fur detailed in column 4 lines 5-15 of Ritchey.
Referring to claim 5, Ritchey as modified by Lind and Wechsler further discloses the intermediate portion is rope – see figures 1-2 and column 2 lines 53-67 of Ritchey.
Referring to claim 6, Ritchey as modified by Lind and Wechsler further discloses the first opening is at a distal end of first body – see at 16 in figures 1-2 of Ritchey.

Referring to claim 8, Ritchey as modified by Lind and Wechsler further discloses the first opening – at 16, is in a side of the first body – see top/bottom side of 14, in figures 1-2 of Ritchey, and the second opening – at 15, is in a proximal end of the first body – at 14 – see figures 1-2 of Ritchey.
Referring to claim 9, Ritchey as modified by Lind and Wechsler further discloses the first opening – at 16, is in a side of the first body – see top/bottom side of 14 in figures 1-2 of Ritchey, and the second opening – at 15, is in the side of the first body – the other of the top/bottom side of 14 in figures 1-2 of Ritchey.
Referring to claim 10, Ritchey as modified by Lind and Wechsler further discloses a sound maker – at 12, disposed in the first body or the second body – see figure 1 of Ritchey.
Referring to claim 11, Ritchey as modified by Lind and Wechsler further discloses a secondary portion disposed at an end of the intermediate portion – portion of 11 and at 23, the secondary portion comprising an attractant – at 12, for maintaining the attention of a pet – see figure 1 and column 2 lines 32-38 of Ritchey.
Referring to claims 13 and 18, Ritchey as modified by Lind and Wechsler does not disclose the texturing further comprises a tacky substance or glue. However, it would have been obvious to one of ordinary skill in the art to take the device of Ritchey as modified by Lind and Wechsler and use any suitable texturing including the claimed tacky substance or glue, so as to 
Referring to claims 14 and 19, Ritchey discloses a multi-material pet toy comprising, a first body – at 14, and a second body – at 11, the first body comprising an interior space – open interior of 14, and a receiving opening – at 15, the second body comprising a primary body portion – at 11, and an intermediate body portion – at 196, the primary portion having a visible portion – outside of opening 15, and a reduced body portion – in opening 15, the visible portion and the reduced body portion being contiguous – see item 11 being contiguous in figures 1-2, the reduced body portion being received in the receiving opening – see at 11,15 in figures 1-2, the visible portion being disposed outside of the first body – see figure 2, and the intermediate body portion attached to the reduced body portion – see at 11,19,30 in figures 1-2, the intermediate body portion having a first segment disposed in the interior space – see at and proximate 30 in figure 2, and a second segment disposed outside of the first body – see at 31 in figure 2, wherein the first segment is under tension – see figure 2, and wherein the receiving opening comprises a collar area of an inner surface of the first body – see the inner surface of 15. Ritchey does not disclose the collar area having a texturing for resisting disengagement of the reduced body portion from the receiving opening. Lind does disclose the collar area – at 108,134, having a texturing – at 140, for resisting disengagement of the primary portion – at 106, from the second opening – see figures 1-15. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Ritchey and add the textured collar area of the second opening as disclosed by Lind, so as to yield the predictable result of more effectively removably securing the second body to the first body as desired. Ritchey as modified by Lind does not specifically disclose the first segment of the intermediate portion is under constant tension along the length .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ritchey as modified by Lind and Wechsler as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2007/0234969 to Lynch.
Referring to claim 12, Ritchey as modified by Lind and Wechsler does not disclose an accent body received partially in the first body. Lynch does disclose an accent body – at 40 and/or 42, received partially in the first body – see at 26 in figures 1-2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Ritchey as modified by Lind and Wechsler and add the accent body of Lynch, so as to yield the predictable result of making the device more attractive to an animal during use.

Response to Arguments

3.	Regarding the prior art rejections of claim 1, the Ritchey reference US 7762214 in view of the Lind reference US 8122853 and the Wechsler reference US 7971556 discloses the newly added claim limitations of the first body – at 108 of Lind, comprising a cup shape having an upright wall and a bottom wall – see at 108 in figure 2 of Lind, the first body comprising a first opening and a second opening – see openings in 124 and 128, the first opening defining a top portion of the cup shape – see in 128 in figure 2 of Lind, and the second opening disposed in the bottom wall – see in 124 in figure 2 of Lind, the tension in the first segment is between the knot – at 31 of Ritchey – and – at 42a of Wechsler, and the primary portion – at 11,25 see at E in figure 2 of Ritchey – and see at 41,43 in figures 8-9 of Wechsler, and the first segment – at 136 
Regarding the prior art rejections of claims 14 and 19, the Ritchey reference in view of the Lind reference and the Wechsler reference discloses the newly added claim limitations of the first body – at 108 of Lind, comprising a cup shape having an upright wall and a bottom wall – see at 108 in figure 2 of Lind, the first body comprising a first opening and a second opening – see openings in 124 and 128, the receiving opening defining a top portion of the cup shape – see in 128 in figure 2 of Lind, and a secondary opening disposed in the bottom wall – see in 124 in figure 2 of Lind, the secondary body – at 110, passing through the secondary opening – see figure 2 of Lind, a single knot in the second segment – see at 31 in figure 2 of Ritchey, the single knot bearing against the first body from outside the first body – see at 31 in relation to 14 in figure 2 of Ritchey, the tension in the first segment is between the single knot – at 31 of Ritchey – and – at 42a of Wechsler, and the reduced body portion – at 11,25 see at E in figure 2 of Ritchey – and see at 41,43 in figures 8-9 of Wechsler, and the reduced body portion – at 134 of Lind, comprises a nominal area that is larger than a nominal area of the collar – at 140 – see figure 2 of Lind. Therefore the combination of references renders the claims obvious as detailed earlier in paragraph 2 of this office action.

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/DAVID J PARSLEY/Primary Examiner, Art Unit 3643